Opinion by Tilson, J.
In accordance with stipulation of counsel marcel irons used in the household for utilitarian purposes were held dutiable as household utensils at 40 percent under paragraph 339, as claimed, following Abstract 38680. It was also stipulated that the electric Christmas wreaths in question are similar to those the subject of United States v. Minami (29 C. C. P. A. 169, C. A. D. 188). In accordance therewith they were held dutiable at 35 percent ad valorem under paragraph 353, as claimed.